Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernoni (6,763,865) in view of Egsgaard (2015/0165510) and in further view of Martenet (3,172,787). Bernoni shows a wheel rim having all of the features as set forth in the above claims, except as noted below.
	First, it should be noted that the limitation that the rim is “for a braked aircraft wheel” is merely an intended use, and receives no patentable weight.
	Per claims 1 and 5, Bernoni shows a wheel 1 including a rim (collectively 2-3) having ends terminated by flanges, the outer surface of the rim (2-3) receiving a tire. The rim (2-3) is connected by a wheel disk 4 to a hub that is connected to an axle. The rim (2-3) is designed to receive a brake “on the inside” on one side of the wheel disk 4. The rim is formed of two half-rims (2 and 3) connected together by bolts 5 through the wheel disk 4. 

	Per claims 2-4, Bernoni as modified by Egsgaard does not show the two slopes being non-zero angles. Martenet teaches the use of a rim having end flanges 1-2 and an outer surface that receives a tire. The rim is formed as an outer circular portion, which includes a profile having two slopes (generally rim portion 5 has a first slope indicated by angle 7, and rim portion 4 has a second slope indicated by angle 32). These angles are non-zero angles, given the fact that the first slope angle 7 is 4 degrees, while the second slope angle 32 is 15 degrees. The first slope extends towards the location of a wheel disk, while the second slope extends towards the flange 2. The two slopes extend “in the continuation of one another”. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the slopes of Bernoni as modified by Egsgaard with non-zero angles in the manner taught by Martenet, as a substitute equivalent configuration, dependent upon the amount of space needed on the inside portion of the wheel rim for vehicle components, such as brakes, suspension, etc.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617